Tilghman, C. J.
I shall give my opinion on one point only; because it will decide this cause. I mean on the 7th exception; *394which is, that all former road laws having been repealed by the 25th section of the act of 6th April 1802, the court of Montgom- * 1 ery *county had no authority to continue the proceedings, 395J Tyhich were instituted prior to the passing of that act.
The authority to lay out roads is not naturally incident to courts of justice, and was therefore vested in them by particular acts of assembly. If the laws vesting this authority had been repealed, and the power had been given to another body, it would have been clear, that the courts would have been ousted as to all further proceedings, on unfinished business relating to roads. But the repeal of all former laws must have the same effect on unfinished business, whether the authority under the new system is vested in the same court, or in a different body. The repealing clause in this act of assembly is as comprehensive as possible. “All laws heretofore enacted, for the laying “ out, opening, making, amending or repairing public or private “ roads or highways, &c. are hereby repealed and made void.”
I agree with Judge WASHINGTON, in the principle said to be laid down in Passmore’s case ; that all civil rights vested during the continuance of a statute, shall remain, after the statute is repealed. But here was no vested right. A petition had been presented for a road. Proceedings were had upon it; but before the court made a decision, the law under which they derived their authority was repealed. I do not suppose, that the legislature intended to produce this consequence. I have no doubt, but it was an oversight in drawing the repealing clause ; but we have no power to supply omissions.
I am of opinion, that the proceedings of the court of Montgomery county were irregular, and that they may be reversed.
Yeates, J.
We are not at liberty to indulge ourselves in conjectures, what was the intention of the legislature, in the repealing section under consideration. We are bound to collect their meaning from the words they have made use of, by certain settled known rules of construction. Miller’s case, cited from 1 Bla. Rep. 451, seems tp me strongly in point. There the jurisdiction had attached in the justices, under the insolvent debtor’s act of 1 Geo. 3. He was compelled to give up his effects, and he signed and swore to a schedule; but his discharge was adjourned till the next sessions. The compelling clause was repealed in the succeeding year ; and the Court of King’s Bench say, nothing is more clear, than that the jurisdiction is now gone. The rule is perfectly well settled, that offences committed against a statute while in force, cannot be punished after the statute is repealed, without a special clause for that purpose, in the latter statute. I concur in the reversal of the order of the sessions.
Beackenridge, J.
I was of opinion at the last argument, *the act of assembly of 6th April 1802, continued the proceedings begun under the former laws : I cannot suppose that the legislature intended to annul the proceedings, which *396] *396had taken place under existing laws. I rather doubt at present; but I am strongly disposed to affirm the order of sessions confirming the road.
Referred to 5 Rawle 340 as an illustration of a case of hardship, where the law, under which proceedings had been begun, was repealed, without any saving clause.
Cited in 3 Watts 518 to shew that no proceeding can be pursued under a repealed statute, though begun before the repeal, unless by a special clause in the repealing act. Cited for a similar purpose in l Watts 384; 24 Pa. 57; 43 Pa. 142.
Order of the sessions reversed.